Order entered August 17, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00184-CR

                            VICTOR LEE WILKS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F16-41359-Y

                                        ORDER
       Before the Court is appellant’s August 16, 2018 motion to supplement the record on

appeal. The Court GRANTS the motion.

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS, either

(1) a supplemental clerk’s record containing subpoenas and subpoena applications, filed and

issued on or about February 23, 2018, addressed to The City of Mesquite Human Resources

Department and Sergeant Cummings of the Mesquite Police Department; or (2) written

verification that the subpoenas and subpoena applications are not in the district clerk’s

possession.


                                                   /s/   LANA MYERS
                                                         JUSTICE